Title: From Thomas Jefferson to James Lyle, 6 November 1808
From: Jefferson, Thomas
To: Lyle, James


                  
                     Dear Sir 
                     
                     Washington Nov. 6. 08.
                  
                  Your letter of Aug. 22. was recieved in due time and should have been sooner answered, but I put it off from day to day, fearing to make any promise until I could be certain of performance. this has not been till the present moment, and I now inclose you an order on messrs. Gibson & Jefferson for 500. D. I must still go on without venturing to make a specific promise until I can do it with a certainty of performance this being the more necessary now as I am about winding up my affairs here and the gathering up little outstanding accounts so often exceeds one’s expectation. the strong desire I feel to work out of this antient debt will ensure to you my doing every thing within my power to effect it.
                  It gives me sincere pleasure that you are suffered to remain so long among us, and I hope your health is such as to render life comfortable. I think my first knolege of you dates from about 58. or 59. years back, while my father lived at Tuckahoe. there is no other person now living whom I knew at as early a period. that you may still have many days of life and health is the prayer of 
                  Yours sincerely
                  
                     Th: Jefferson 
                     
                  
               